Citation Nr: 1401352	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-28 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  He died in December 2006.  The appellant is the Veteran's surviving spouse.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In April 2010, the Board denied service connection for cancer of the lymph nodes, cancer of the pancreas, and cancer of the liver, for accrued benefits purposes.  It remanded the claim on appeal for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran died in December 2006.  A December 2006 certificate of death identifies the immediate cause of death as liver carcinoma.  

2.  Liver cancer is not recognized by VA as causally related to herbicide exposure in Vietnam.  In addition, the Veteran's liver carcinoma was not manifested to a compensable degree within one year following service discharge.

3.  Prior to the Veteran's death, service connection was in effect for type II diabetes mellitus and coronary artery disease.  

4.  The disease process leading to the Veteran's death did not have its onset during, nor was it otherwise related to his active military service, and neither diabetes mellitus nor coronary artery disease were a contributory cause of his death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

Pursuant to the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, the Court of Appeals for Veterans Claims (Court) has held that, in general, 38 U.S.C.A. § 5103(a) notice for a claim of entitlement to service connection for cause of the Veteran's death (also called a dependency and indemnity compensation ("DIC") claim) must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Here, a February 2009 post-adjudication letter notified the appellant of the evidence and information necessary to substantiate a DIC claim based on service connection for the cause of the Veteran's death.  The letter also advised her of the information and evidence needed to support a claim for DIC based on the Veteran's previously service-connected disability and what information and evidence was needed to support a claim for DIC based on a disability not yet service-connected.  The letter also advised the appellant of her and VA's responsibilities under the VCAA.  The claim was subsequently adjudicated in a June 2009 supplemental statement of the case.  

The February 2009 letter did not inform the appellant of the Dingess requirements listed above.  The Board finds that the appellant is not prejudiced by this because the Board has concluded that the preponderance of the evidence is against the appellant's claim, and any questions as to the effective date to be assigned is rendered moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, VA also has a duty to assist the appellant in the development of a claim.  The Board concludes that VA's duty to assist has been satisfied in this case.  Of record are the Veteran's service and post-service treatment reports, his terminal hospital treatment reports and his death certificate.  The claims folder also contains the appellant's statements and letters from private physicians.  As the April 2010 Board remand directed that the terminal records be obtained, and those records have since been associated with the claims file, the Board finds that the RO substantially complied with the terms of the April 2010 remand order.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability, and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA obtained medical opinions in connection with the claim for service connection for cause of the Veteran's death.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  Service connection for malignant tumors may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year of separation from active duty service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2013).

The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2013).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e).  The Board notes that in this case the Veteran is presumed to have been exposed to Agent Orange.  

VA recognizes that certain cancers are associated with exposure to herbicides.  38 C.F.R. § 3.309(e) (2012).  If a veteran develops a listed disease following service, the cause of that disease is presumed to be the herbicide exposure.  38 U.S.C.A. § 1116(f) (West 2002).  However, presumptive service connection refers to the primary cancer.  Neither pancreatic cancer nor liver cancer is subject to presumptive service connection.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. § 3.309(e) (2012); VAOPGCPREC 18-97 (1997), 62 Fed. Reg. 37954 (1997); Darby v. Brown, 10 Vet. App. 243 (1997).

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996).  

Medical evidence is required to establish a causal connection between service, or a disability of service origin, and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Veteran's death certificate reveals that he died in December 2006 with the immediate cause identified as liver carcinoma.  During the Veteran's lifetime, service connection for type II diabetes mellitus and coronary artery disease was established.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a grant of service connection for the cause of the Veteran's death.  The reasons follow.

The appellant has not attempted to allege that either pancreatic or liver cancer had its onset during the Veteran's service or within one year following service discharge.  Rather, her assertion is that the Veteran developed the cancer from which he died as a result of Agent Orange exposure or that the Veteran's coronary artery disease contributed to his death.  

A review of the Veteran's service treatment records reveals no evidence that he was ever diagnosed with, or treated for, cancer.  The May 1971 Report of Medical Examination done at the time of the Veteran's discharge shows that clinical evaluations of the lungs and chest and the endocrine system were normal.  Additionally, there is no competent evidence to establish that liver or pancreatic cancer became manifest to a compensable degree within one year of his separation from service.  The Veteran's cancer was first diagnosed in 2006, which is more than 30 years following service discharge.  As such, service connection for the cause of the Veteran's death as a result of this disease on a presumptive basis is not warranted.

With regard to establishing service connection on a presumptive basis as a result of herbicide exposure, the Board finds that such is not warranted.  As to the diagnosis of liver cancer, which was listed on the Veteran's death certificate as the immediate cause of death, the Board, in its April 2010 decision, denied service connection for liver and pancreatic cancer, finding that neither was related to the Veteran's service.  At that time, there was no competent evidence of a nexus between the diagnoses of liver and pancreatic cancer and service, to include herbicide exposure.  Since that decision, there has been no competent evidence of a nexus between the diagnoses and the Veteran's service.  Thus, entitlement to service connection for cause of the Veteran's death on this basis is not warranted.

The medical evidence in the claims file shows that an October 2006 CT scan of the chest revealed "innumerable small noncalcified lung nodules which [we]re consistent with metastatic disease."  This would mean that if the cancer reached the Veteran's lung, it was from a metastases, and would not be the kind of lung cancer that falls within the presumptive disability.  See VAOPGCPREC 18-97 (1997), 62 Fed. Reg. 37954 (1997) (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure); Darby v. Brown, 10 Vet. App. 243 (1997).  No medical professional has concluded that the Veteran had primary lung cancer.  In fact, two VA examiners have made findings that the cancer in the Veteran's primary cancer was not from the lung.  See March 2007 and June 2011 opinions.  Consequently, the Board finds that service connection for cancer of the lung, assuming that the October 2006 CT scan established such diagnosis, is not warranted on a presumptive basis as related to herbicide exposure in the Republic of Vietnam.  More importantly, no medical professional has stated that lung cancer contributed to the Veteran's death.  

The Board has also considered whether a service-connected disability caused or contributed to the Veteran's death.  As stated above, at the time of the Veteran's death, he was service connected for type II diabetes mellitus and coronary artery disease.  No medical professional has indicated that the Veteran's diabetes mellitus had any impact on his death or on his health, in general.  The appellant has not made such an allegation regarding type II diabetes mellitus.  The terminal hospital records show co-diagnoses of ischemic heart disease (the other diagnosis was liver cancer).  VA properly sought a medical opinion regarding whether such disability contributed to the Veteran's death.  

In a May 2013 medical opinion a VA physician indicated he had reviewed the evidence in the claims file and reported the relevant facts as it pertained the Veteran's heart disease and his death, which includes the terminal medical records.  He concluded that there was a less than 50 percent chance that ischemic heart disease contributed to the cause of the Veteran's death.  He explained his conclusion as follows:

[The Veteran] had undergone coronary artery intervention within several months of his death but there was no indication that there had been any stent occlusion.  He did have some residual coronary disease, probably of the distal posterior descending and a diagonal, but it does not appear that these lesions contributed to his death.

There is no competent evidence providing a contrary opinion.  In other words, no medical professional has stated that the Veteran's service-connected coronary artery disease contributed to the Veteran's death.  

In addition to the medical evidence, the Board has also considered the statements of the appellant.  In this regard, the Board certainly finds that the appellant is competent to offer evidence as to facts within her personal knowledge, such as observable symptoms of the Veteran's disability prior to his death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed disability.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, cancer and coronary artery disease are complex disease entities that require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology.  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between the Veteran's death and service.

As such, the record contains no competent, credible and probative medical evidence or opinion relating the Veteran's death directly or indirectly to his active duty service or to a service-connected disability, and the Board finds that service connection for the cause of the Veteran's death is not warranted.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Although the Board is sympathetic to the appellant's sincere belief that the Veteran's death relates to his period of active service, the Board may not go beyond the factual evidence presented in this claim to provide a favorable determination.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


